Citation Nr: 1124389	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-24 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Medical Center (MC). 


REMAND

The Board observes that further development is required prior to deciding the appeal of the Veteran's claim for entitlement to an annual clothing allowance.

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(2) (2010).  The regulations further provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot or (2) where the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments. 38 C.F.R. § 3.810 (2010).

The Veteran maintains that his clothing is damaged by the shampoo that he uses to treat his service-connected skin disability.  The record demonstrates that the Veteran is currently service-connected for a skin disability (i.e. dermatitis or eczema).  A VA Medical Center prescription profile printed on June 26, 2007 shows that the Veteran was prescribed Ketoconazole (a topical antifungal) 2% shampoo that was to be applied to the affected area weekly, and that such shampoo application should be left on overnight.  Such profile also shows that the Veteran filled the prescription for such medication in August 2006, January 2007, and June 2007.  The Board is unable to determine from the record whether such medication was used to treat the Veteran's service-connected skin disability. Therefore, the Board finds that efforts should be made to clarify whether the aforementioned medication and/or any other medication has been prescribed by a physician to treat the Veteran's service-connected skin disability.  The Board also finds that an opinion is needed concerning the question of whether or not any physician-prescribed medication that the Veteran uses to treat his service-connected skin disability causes irreparable damage to his outer garments.  Thus, the claim must be remanded to obtain an opinion from the Chief Medical Director or designee.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The record does not demonstrate that the Veteran has been provided the requisite notice of the evidence and information necessary to substantiate his specific clothing allowance claim. Upon remand of this matter, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof.

2.  The VAMC should then arrange for the Veteran's claims file, and VHA medical appeal file, to be reviewed by the Chief Medical Director or designee for an opinion as to whether the Veteran has been prescribed medication for his service-connected skin disability which causes or could cause irreparable damage to the Veteran's outer garments.  All service-connected skin disabilities should be identified.  All medications, both physician prescribed and over the counter, should be identified.  If it is deemed appropriate for the Veteran to be afforded a medical examination in conjunction with the rendering of these opinions, an appropriate examination - during which the Veteran's complete claims folder, and VHA medical appeal, should be reviewed -- should be scheduled.

3.  When the development requested has been completed to the extent possible, the case (including claims folder, and VHA medical appeal file), should again be reviewed by the VAMC.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  Thereafter, the case (including claims folder, and VHA medical appeal file) should be returned to the Board, as appropriate. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


